PALMORE, Judge
(dissenting).
When a vehicle making a left turn is hit by an overtaking vehicle attempting to pass to its left, and it is undisputed that the driver of the overtaking vehicle did not give the horn signal required by KRS 189.-340(1), then in the absence of evidence to the contrary (for example, that the driver of the turning vehicle had observed the attempt to pass before turning) I do not see how reasonable men can avoid the conclusion that the failure to sound the horn is a proximate cause of the accident. That is the very thing the statute was designed to prevent. I would overrule cases to the contrary. I did not participate in the recent case of Lareau v. Trader, Ky., 403 S.W.2d 265 (decided December 17, 1965), but would have dissented from that opinion on the *441same ground. It is my firm conviction- that the horn statute is the law all the time and that under facts comparable to the evidence in this and the Lareau cases its admitted violation is a proximate cause as a matter of law. "